Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1, 8-9, 17-18, 23, 25, 28-29, 30, 33, 39, 48, 57-58, 72, 74, 76-77, 80-81, 84 and 87-92 are pending in the application and are currently subject to the following restriction and election requirement.

3. 	Claim 23 is objected because the claim contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a) (1) and (a) (2).  The claims fail to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  In particular claim 23 discloses SEQ ID NO: 112; however, the sequence listing in the specification has only 110 sequences. Applicant is reminded to review the entire disclosure to ensure that the present application is in sequence compliance.
Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply.
APPLICANT IS GIVEN THE TIME ALLOTED IN THIS OFFICE ACTION WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.R.F. §§ 1.821-1.825.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136.  In no case may an applicant extend the period for response beyond the six-month statutory period.  Direct the response to the undersigned.

Election/Restrictions
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1, 8-9, 17-18, 23, 25, 28-29 and 57, drawn to an isolated human antibody, said antibody comprising: i) an isolated internalizing human antibody that binds to a mesothelioma- associated, clinically represented cell surface antigen and is internalized into a mesothelioma cell that displays said antigen, wherein said antibody is an antibody that specifically binds to CD146; or ii) an isolated human antibody that binds to a mesothelioma cell, but does not bind to CD 146.

Group 2, claim(s) 30, 33, 39 and 48, drawn to an immunoconjugate comprising a first antibody of claim 1 attached to an effector wherein said effector is selected from the group consisting of a second antibody, a detectable label, a cytotoxin or cytostatic agent, a liposome containing a drug, a radionuclide, a drug, a prodrug, an immune modulator, a viral particle, a cytokine, a second antibody, and a chelate.

Group 3, claim(s) 58, drawn to a method of inhibiting the growth and/or proliferation of mesothelioma cell and/or a cell that expresses CD146, said method comprising: contacting said cell with an antibody of claim 1 or an immunoconjugate comprising said antibody, wherein the immunoconjugate comprises an effector that has cytostatic and/or cytotoxic activity and/or immunomodulatory activity.

Group 4, claim(s) 72, drawn to a method of detecting a cancer cell of a cancer that expresses CD146, said method comprising: contacting said cancer cell with a immunoconjugate comprising an antibody of claim 1 attached to a detectable label; and detecting the presence and/or location of said detectable label where the presence and/or location is an indicator of the location and/or presence of a cancer cell.

Group 5, claim(s) 74 and 76, drawn to a cell comprising a nucleic acid encoding an antibody or a fragment of an antibody of claim 1.

Group 6, claim(s) 77, 80-81 and 84, drawn to a chimeric antigen receptor (CAR) comprising an antibody of claim 1, or a mesothelioma cell binding region thereof and/or a CD 146 binding region thereof.

Group 7, claim(s) 87, drawn to a method for stimulating a T cell-mediated immune response to a target cell population or tissue in a mammal, wherein said target cell population and/or tissue express CD146 and/or is a mesothelioma cell, said method comprising: administering to a mammal an effective amount of a cell genetically modified to express a chimeric antigen receptor (CAR) of claim 77.

Group 8, claim(s) 88-89, drawn to a method of providing an anti-tumor immunity against tumors that comprise mesothelioma cells and/or that express CD 146 in a mammal, the method comprising: administering to the mammal an effective amount of a cell genetically modified to express a chimeric antigen receptor (CAR) of claim 77, thereby providing an antitumor immunity in the mammal.

Group 9, claim(s) 90, drawn to a method of generating a persisting population of genetically engineered T cells in a mammal diagnosed with cancer, said method comprising- administering to said mammal a T cell genetically modified to express a chimeric antigen receptor (CAR) of claim 77, wherein the persisting population of genetically engineered T cells persists in the human for at least one month after administration.

Group 10, claim(s) 91, drawn to a method of expanding a population of genetically engineered T cells in a mammal diagnosed with cancer, said method comprising: administering to said mammal administering to said mammal a T cell genetically modified to express a chimeric antigen receptor (CAR) of claim 77, wherein the administered genetically engineered T cell produces a population of progeny T cells in the human.

Group 11, claim(s) 92, drawn to a method for treatment of cancer, said method comprising contacting a genetically engineered T cell (CAR-T cell) of claim 77, with a cancer cell of a mammal, and inducing apoptosis of the cancer cell.

5.	The inventions listed as Groups 1-11 do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking Groups 1-11 is an antibody that binds to a mesothelioma cell. However, Bidlingmaier et al. (Cancer Res, 2009, 69(4): 1570–7) teach a human monoclonal antibody that recognizes both epithelioid and sarcomatoid types of mesothelioma; see entire document, e.g. title, abstract. Therefore, the technical feature linking the inventions of Groups 1-11 does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.

6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

1)	The species of the invention of Group 1 are as follows:
This application contains claims directed to the following patentably distinct species of antibody. Applicant is required to select one species of antibody recited in claim 8 and with SEQ ID NOs of the antibody.

2)	The species of the invention of Group 2 are as follows:
	A)	This application contains claims directed to the following patentably distinct species of effector. Applicant is required to select one species of effector from a second antibody, a detectable label, a cytotoxin or cytostatic agent, a liposome containing a drug, a radionuclide, a drug, a prodrug, an immune modulator, a viral particle, a cytokine, or a chelate.
If Applicants elect a drug, then Applicants must make the following election. This application contains claims directed to the following patentably distinct species of drug. Applicant is required to select one species of drug from an auristatin, Dolastatin-10, synthetic derivatives of the natural product Dolastatin-10, maytansine.
If Applicants elect a second antibody, then Applicants must make the following election. This application contains claims directed to the following patentably distinct species of a second antibody. Applicant is required to select one species of a second antibody recited in claim 39.
B)	This application contains claims directed to the following patentably distinct species of immunoconjugate. Applicant is required to select one species of immunoconjugate recited in claim 48.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1 and 30 are generic.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642